Citation Nr: 1504762	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-19 810	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for macular degeneration, including secondary to posttraumatic stress disorder (PTSD)

3.  Entitlement to an initial rating higher than 30 percent for the PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from July to December 1986 and from November 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, as support for his claims, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is in the claims file, so of record.

During the hearing, the Veteran submitted a private medical opinion in support of his macular degeneration claim, and he waived his right to have the RO initially consider this additional evidence as the Agency of Original jurisdiction (AOJ), preferring instead that the Board go ahead and consider this additional evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  But also see BVA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly-received evidence, but only for claims appealed on or after February 2, 2013).


Also during the course of his hearing testimony the Veteran alleged he is unable to work in any substantially gainful capacity because of his service-connected PTSD, as well as on account of the macular degeneration that he also is claiming is secondary to his PTSD.  This raises a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  Indeed, when specifically asked during the hearing whether he is also claiming this additional entitlement to a TDIU, he and his representative affirmed they are (the representative responded "yes" to this question).  Though the RO has not yet considered this derivative claim, it is a component, so part and parcel, of the claim for a higher rating for the PTSD and, therefore, also at issue in this appeal.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

As well during the hearing, and in a contemporaneously-submitted February 2013 written statement, the Veteran additionally indicated he is withdrawing his claim of entitlement to service connection for bilateral hearing loss, so the Board is summarily dismissing this claim, albeit instead remanding to the AOJ, rather than immediately deciding, his remaining claims for service connection for the macular degeneration, a higher initial rating for the PTSD, and a derivative TDIU, because they require further development.

A portion of the Veteran's records are being maintained electronically in the Virtual VA system.  So any future consideration of his claims should take into consideration the existence of these electronic records.


FINDING OF FACT

In a written statement received in February 2013, also reaffirmed during his hearing, the Veteran withdrew his claim of entitlement to service connection for bilateral hearing loss.



CONCLUSION OF LAW

The criteria are met for withdrawal of this claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a written statement in February 2013 indicating he is withdrawing his appeal for service connection for bilateral hearing loss.  He also reiterated this in a prehearing conference and while testifying during his contemporaneous February 2013 Travel Board hearing.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement in this case is in writing (also the hearing transcript once transcribed), includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, no further action is warranted by the Board concerning this claim of entitlement to service connection for bilateral hearing loss, and the appeal of this claim is summarily dismissed.  Id.



ORDER

The appeal for service connection for bilateral hearing loss is dismissed.


REMAND

Additional development is necessary to fully and fairly adjudicate the Veteran's remaining claims that also are on appeal.

With respect to the claim for service connection for macular degeneration, the Veteran has asserted several theories of entitlement.  First, he claims the condition is associated with his Persian Gulf War service.  Service connection may be established on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  However, any such condition must not be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  In this case, the condition in question has been associated with a specific diagnosis, macular degeneration, and therefore cannot be service connected under these presumptive provisions.

The Veteran also alleges this condition is the result of environmental exposures in service, namely, "burn pits" of human waste and trash.  He is competent to report such exposure.  Therefore, a VA medical examination and opinion should be obtained addressing this contention as the possible other cause of this condition.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As well, however, the Veteran contends that his macular degeneration is secondary to his already service-connected PTSD.  During his hearing he testified that the "stress" associated with his PTSD causes fluid to build up in his eye (initially just his right eye, but now also possibly his left eye, too), which in turn results in his eyes "fighting each other."  As proof this, he submitted a September 2012 opinion from his private physician stating that some of the changes in the macula were a result of stress and possible central serious chorioretinopathy.  But no rationale was provided supporting this conclusion, and this more than anything else is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information, it must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  This duty arises only in instances in which the missing information is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the private report.  Id.  In Savage, which instead concerned a claim for hearing loss, the Board had rejected a private audiological evaluation for failing to apply the Maryland CNC Test without first making a diligent effort to determine whether it was applied.  However, the Court distinguished detailed reports based on objective testing versus general opinions lacking unbiased foundation.  Id., at 272.  Because the September 2012 opinion in this case merely lacks an accompanying rationale, and does not involve missing factual or objective information, the Board does not have a duty to seek clarification of the opinion.  Nevertheless, the aforementioned VA examination should include an opinion as to whether the Veteran's macular degeneration is secondary to his PTSD, meaning caused or aggravated by it.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to the claim for a higher initial rating for the underlying PTSD, the Veteran most recently underwent a VA examination for this condition in February 2011, so some 4 years ago.  During his February 2013 Board hearing, he maintained this condition had worsened appreciably since that last VA compensation examination.  As evidence of this, his wife testified that he experiences panic attacks, a symptom which was specifically noted to have been absent during the February 2011 examination.  Another VA examination therefore is needed reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, as concerning his derivative claim of entitlement to a TDIU, the ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  Therefore, on remand, the VA medical examiners should provide statements regarding the functional impact of the Veteran's eye conditions and PTSD.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran also should be given an opportunity to submit a TDIU application, VA Form 21-8940, and provided the required notice on how to establish his entitlement to this additional benefit.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran a TDIU application, 
VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his derivative TDIU claim.

Also send the Veteran and his representative a letter explaining how to establish entitlement to a TDIU and requesting that he furnish any other information and/or evidence pertinent to this derivative TDIU claim.

2.  Schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of the Veteran's current bilateral eye condition, including especially the macular degeneration being claimed.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this decision and remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, his lay statements have been taken into consideration in formulating the examiner's opinion.


The VA examiner is specifically requested to comment on:

a.  the likelihood (very likely, as likely as not, or unlikely) that any current eye condition, including especially the macular degeneration being claimed, is causally linked to any incident of the Veteran's service, most notably, exposure to burn pits of human waste and trash.

b.  the likelihood (very likely, as likely as not, or unlikely) that any current eye condition, including especially the macular degeneration being claimed, was caused by the service-connected PTSD.

c.  the likelihood (very likely, as likely as not, or unlikely)  that any current eye condition, including especially the macular degeneration being claimed, alternatively is being aggravated by the service-connected PTSD.

*In addressing these questions of purported causation and aggravation, the VA examiner should specifically discuss the September 2012 opinion from Dr. D.M.C. stating that changes in the Veteran's macula are, in part, a result of stress (presumably associated with his PTSD).

*Comment is therefore needed concerning both direct and secondary service connection, and in the case of the latter regarding both posited causation and aggravation.


If it is determined there is this claimed correlation between the PTSD and macular degeneration, or some other association of the macular degeneration with the Veteran's military service, such as a direct connection, then the examiner should also specifically comment on the functional impairment associated with this eye disorder, including its effects on the Veteran's occupational duties and ADLs to in turn assist the Board is determining whether this disability renders him unemployable - meaning incapable of obtaining substantially gainful employment versus employment that instead only would be considered marginal. 

It therefore is most essential the examiner discuss the underlying rationale of the opinions, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "Very likely" and "as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

The examiner is further advised that the term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If, for whatever reason, the examiner is unable to offer opinions without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

3.  Also schedule a VA psychiatric examination to reassess the severity of the Veteran's PTSD.  All symptoms and manifestations of this service-connected disability must be indicated and discussed in terms of the effect on his social and occupational functioning.  Also to this end, a Global Assessment of Functioning (GAF) score should be provided and the extent of the GAF score attributable to the service-connected PTSD explained.  The examiner should also specifically comment on the functional impairment associated with the PTSD, including the effects of this disability on the Veteran's occupational duties and ADLs to in turn assist the Board is determining whether this disability renders him unemployable - meaning incapable of obtaining substantially gainful employment versus employment that instead only would be considered marginal.

To facilitate providing this necessary information and as part of the examination, the examiner should review the relevant records in the claims file.  The examination report should indicate whether the file was reviewed.  Again, it is most essential the examiner(s) provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  So merely saying he/she cannot respond without resorting to mere speculation will not suffice.

4.  Then readjudicate these remaining claims for service connection for the macular degeneration and a higher initial rating for the PTSD in light of this and all other additional evidence. Also adjudicate the derivative claim for a TDIU, including considering all additional evidence obtained on remand.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


